Citation Nr: 0115116	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and/or automotive 
adaptive equipment.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from April 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following service-connected 
disabilities: rheumatoid arthritis of multiple joints and 
ankylosis spondylitis, rated as 100 percent disabling; total 
left his arthroplasty, rated as 50 percent disabling; total 
right hip arthroplasty, rated as 50 percent disabling; a 
fused left knee, rated as 30 percent disabling; and hepatitis 
C, rated as 10 percent disabling.  

3.  The veteran does not have loss or permanent loss of use 
of one or both hands or feet as a result of his service-
connected disabilities.  

4.  The veteran has the functional equivalent of ankylosis in 
the left knee and left hip.  


CONCLUSIONS OF LAW

1.  The criteria for eligibility for financial assistance in 
the purchase of an automobile or other conveyance have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 3902 (West 
1991 & Supp. 2000); 38 U.S.C.A. § 3901 (West 1991); 38 C.F.R. 
§§ 3.350(a)(2), 3.808, 4.63, 17.156, 17.157 (2000).  
2.  The criteria for eligibility for eligibility for adaptive 
equipment for a conveyance have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 3902 (West 1991 & Supp. 2000); 38 
U.S.C.A. 
§ 3901 (West 1991); 38 C.F.R. §§ 3.808, 17.156, 17.157 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
the March 2000 rating action, July 2000 statement of the 
case, and February 2001 supplemental statement of the case, 
the RO has provided the veteran and his representative with 
notice as to the elements and evidence required to 
substantiate his claim.  In addition, the RO has secured the 
veteran's VA medical records.  He has not identified any 
additional VA or private records that should be secured in 
support of his claim.  The veteran has offered personal 
testimony on the claim.  Finally, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Factual Background

In December 1999, the veteran submitted an application for 
automobile or other conveyance and adaptive equipment.  He 
specifically applied for a van.  In an associated statement 
dated in February 2000, the veteran asserted that he had lost 
the use of his legs.   

At the time of his application, the veteran's service-
connected disabilities were rheumatoid arthritis, rated as 
100 percent disabling; total left his arthroplasty, rated as 
50 percent disabling; total right hip arthroplasty, rated as 
50 percent disabling; and hepatitis C, rated as 10 percent 
disabling.  In addition, in a March 2000 rating decision, the 
RO awarded service connection for a fused left knee, 
evaluated as 30 percent disabling, effective from August 
1999.  Also in that rating decision, the RO added ankylosis 
spondylitis to the rheumatoid arthritis.  Review of the 
claims folder revealed that the veteran had been evaluated as 
100 percent disabled and entitled to special monthly 
compensation for many years.  

VA medical records dated through December 1999 generally 
indicated that the veteran was able to ambulate with a cane.  
In addition, records dated in July and August 1999 showed 
that the right leg was about one-inch shorter than the left 
leg.  Although he used a built-up shoe on the right, it was 
still difficult to walk.  An August 1999 social worker note 
stated that, since his last surgery, the veteran reported 
that he had problems getting in and out of his car, was at 
risk for increased falls, was not able to lift his feet while 
walking, was often in pain.  The social worker noted that he 
was primarily trying to find out if VA would help him with 
transportation.  She explained to him that VA would not 
provide a lift because he had the use of both of his legs.  
Orthopedic clinic notes dated in August 1999 reported that 
the veteran had 0 to 45 degrees flexion in the left hip and 0 
to 35 degrees flexion in the left knee.  A September 1999 eye 
clinic report noted 20/20 vision in both eyes.

A VA record dated in November 1999 VA confirmed limited left 
knee flexion and limited motion of both hips.  The assessment 
was bilateral total hip arthroplasties in a minimal 
ambulator.  The physician stated that the veteran would 
benefit greatly from a scooter to help his ambulatory status.  
At present, he did not get of the house due to hip problems.  
He also noted that, although not completely painful, it was 
difficult for him to walk.  Occupational therapy notes from 
November 1999 indicated that the veteran was able to stand 
but was unable to flex the hips past 90 degrees for donning 
or doffing lower extremity clothing.  He was provided with 
devices to help him dress the lower extremities.  Notes dated 
in December 1999 reflected a history of a fused left knee 
with range of motion from 0 to 15 degrees.  The veteran 
stated that he could not ambulate greater than 50 feet at one 
time and fell on almost a daily basis.  He was issued an 
electric scooter.  A therapist wrote that his judgment, 
vision and eye-hand coordination would allow him to operate 
the scooter safely.

A May 2000 VA medical record indicated that the veteran had 
recently received a tri-cart.  After examining the 
requirements for entitlement to automobile or adaptive 
equipment, which included ankylosis of a hip or knee, the 
physician stated that the veteran had marked loss of mobility 
of the left hip, or only about 20 to 45 degrees of movement.  
In addition, there was decreased movement in the knee, or 
about 0 to 30 degrees.  The physician indicated that it could 
be said that the veteran had a functional ankylosis in the 
left hip and left knee.   

The veteran testified at a personal hearing in February 2001.  
He found it difficult to get in and out of the van due to his 
back and left knee.  VA had issued him an electric scooter 
because he could not walk too far.  He did not always use the 
scooter.  The veteran described problems he had with driving, 
including an inability to turn his neck much to look for cars 
or to reach out his arm to adjust the mirror.  He also had 
problems walking due to his left hip and had fallen many 
times.  The leg had no flexibility.  He used a regular cane 
when ambulating.  The veteran's current van was getting old 
and suffering from mechanical problems.  

Analysis

VA will provide or assist in providing an automobile or other 
conveyance to an eligible person under specified 
circumstances.  38 U.S.C.A. § 3902(a) (West 1991 & Supp. 
2000).  38 C.F.R. § 3.808 (2000).  In addition, VA will 
provide an eligible person with the adaptive equipment deemed 
necessary to insure the safe operation of the automobile or 
other conveyance and the satisfaction of the applicable 
licensure standards.  38 U.S.C.A. § 3902(b)(1).  See 
38 U.S.C.A. § 3901(2) (West 1991) and 38 C.F.R. §§ 3.808(e), 
17.157 (defining "adaptive equipment").

An "eligible person" includes any veteran entitled to 
service-connected disability compensation for: (1) the loss 
or permanent loss of use of one or both feet; (2) the loss or 
permanent loss of use of one or both hands; or, (3) the 
permanent impairment of vision of both eyes as specified.  
38 U.S.C.A. § 3901(1)(A); 38 C.F.R. §§ 3.808(a) and (b), 
17.156(a)(1).   

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 
4.63.  Extremely unfavorable complete ankylosis of the knee, 
or complete ankylosis of two major joints of an extremity, or 
shortening of 
the lower extremity of three and one-half inches or more, 
will constitute loss of 
use of the hand or foot involved.  38 C.F.R. §§ 3.350(a)(2), 
4.63(a).  

If a veteran is not otherwise an eligible person for purposes 
of adaptive equipment, but is entitled to compensation for 
ankylosis of one or both knees, or one or both hips, VA will 
provide such adaptive equipment to overcome the disability 
resulting from such ankylosis as provided by law.  
38 U.S.C.A. § 3902(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.808(b)(iv), 17.156(a)(1).    

In this case, there is no allegation or evidence showing that 
he had anatomical loss of the feet, anatomical loss or loss 
of use of the hands, or the requisite vision impairment.  
Rather, the veteran specifically asserts entitlement to VA 
assistance at issue due to lose of use of his legs or on the 
basis of hip or knee ankylosis.     

Reviewing the complete evidence of record, the Board finds 
that entitlement to eligibility for financial assistance in 
the purchase of an automobile or other conveyance is not 
established.  That is, the veteran does not have loss of use 
of one or both of his feet.  First, the evidence does not 
suggest that the veteran has lost functional abilities of 
balance and propulsion such that he would be equally well 
served by an amputation stump with prosthesis.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  Although he uses a scooter for longer 
distances, he is able to ambulate adequately with a cane for 
shorter distances.  Walking is not completely painful or 
otherwise virtually precluded by service-connected 
disability.  Similarly, the evidence does not show that the 
veteran suffers from extremely unfavorable complete ankylosis 
of the knee or complete ankylosis of two major joints of 
either leg.  38 C.F.R. §§ 3.350(a)(2), 4.63(a).  Although a 
VA physician suggests that the limitation of motion of the 
left hip and left knee constitutes functional ankylosis, it 
is clear that complete ankylosis is not present in those 
joints.  Finally, although the right leg is shorter than the 
left leg, VA medical records indicate that there is about a 
one-inch difference in length.  That difference does not 
satisfy the criteria for qualifying for loss of use of the 
foot. Id.  

The Board emphasizes that the veteran clearly suffers from 
severe impairment due to his service-connected disabilities.  
He receives disability compensation that includes special 
monthly compensation due to that impairment.  However, as 
discussed, the veteran does not satisfy the criteria, as set 
forth in VA law and regulation, for entitlement to financial 
assistance to purchase an automobile or other conveyance.  
Action by the Board is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 3902 (West 1991 & Supp. 2000); 38 U.S.C.A. § 
3901 (West 1991); 38 C.F.R. §§ 3.350(a)(2), 3.808, 17.156. 

However, the Board also finds that the veteran does satisfy 
the criteria for eligibility for adaptive equipment only, 
which does not require complete ankylosis of the knee or hip.  
As discussed above, the veteran does have significant 
limitation of motion of the left hip and left knee.  A VA 
physician equates that limitation of motion to functional 
ankylosis in each joint.  The Board finds this evidence 
sufficient to establish eligibility for adaptive equipment 
only.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. §§ 3.808(b)(iv), 17.156(a)(1).      



ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance is denied.  

Entitlement to a certificate of eligibility for adaptive 
equipment for a conveyance is granted.   



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 



